We have again reviewed the facts in this case and are unable to arrive at any different conclusion from that formerly reached by us. While the car in which the liquor was being conveyed was actually driven by Szymanski, it and its contents seem to have been under the control and direction and in the *Page 413 
possession of this appellant, and the facts amply support the proposition that he was equally if not more implicated in the transportation of the liquor in question than anyone else. Nor can we agree to the proposition that there was not sufficient evidence before the jury to justify them in believing the liquor intoxicating in character.
Appellant's motion for rehearing will be overruled.
Overruled.